UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
Crim. Action No. 93-418—04 (TFH)

VS.

JOSE NARANJO,

Defendant.

 

AMENDED MEMORANDUM OPINION1

Defendant Jose Naranjo has ﬁled a “Motion to Vacate Judgment for Lack of Subject Matter
Jurisdiction: Petition for Relief under 28 U.S.C. § 2241; Alternative Petition for Writ of Error Coram
Nobis; or Audita Querela or by Rule 60(b)” [ECF No. 600] (“Mot to Vacate”). Because this Court
ﬁnds it lacks jurisdiction to entertain the defendant’s motion, the motion will be dismissed.

In 1995, Naranjo was convicted of drug conspiracy in violation of 21 U.S.C. §§ 841(a)(1) and
846 and sentenced to life in prison. United States v. Gaviria, 116 F.3d 1498, 1509 (DC. Cir. 1997)
(per curiam). The DC. Circuit upheld his conviction and sentence on direct appeal. Id. at 153 0-35.
In 1999, Naranjo ﬁled a pro se motion for habeas corpus relief under 28 U.S.C. § 2255, asserting ﬁve
claims for relief. See Mot. to Vacate, Set Aside or Correct Sentence Pursuant to 28 U.S.C. § 2255
[ECF No. 489]. This Court denied Naranjo’s motion and subsequently denied his request for a
certiﬁcate of appealability. See Order Denying Mot. to Vacate, Set Aside or Correct Sentence
Pursuant to 28 U.S.C. § 2255 [ECF No. 526]; Order Denying Mot. for Certiﬁcate of Appealability

[ECF No. 532]. In 2001, the DC. Circuit denied Naranjo’s petition for a certiﬁcate of appealability

 

1 This Memorandum Opinion was amended on October 24, 2014 to correct typographical and citation
errors. The Order issued by the Court on August 26, 2014 [ECF No. 607] stands.

and his motion for rehearing or to amend his petition to add another claim. United States v. Naranjo,

254 F.3d 311, 313 (DC. Cir. 2001) (per curiam).

In August of 2013—more than eighteen years after his original sentence-Naranjo ﬁled the
instant petition seeking an order vacating his sentence and immediately releasing him from
incarceration. Mot. to Vacate 12. The defendant argues that he is entitled to this relief because this
Court failed to rule on a pretrial motion ﬁled on March 7, 1994. Id. at 3. In the 1994 motion, the
defendant asked this Court to dismiss the indictment based on alleged discrimination in the selection
of grand and petit jurors, or alternatively, for a stay of the proceedings. See Mot. to Dismiss [ECF
No. 76]. The now twenty-year-old record is unclear as to how exactly that motion was resolved.
This Court did grant the defendant’s subsequent motion to extend the time for discovery. See Order
[ECF No. 132]. In addition, the indictment challenged in the _1 994 motion was later replaced by a
superseding indictment. See Superseding Indictment [ECF No. 135]. Naranjo never renewed his
motion to challenge the method of jury selection for the superseding indictment, nor did he raise the
issue in his direct appeal, his ﬁrst § 2255 petition, or his petition for rehearing.

Though the defendant does not label it as such, this Court construes his motion as a second
§ 2255 petition. See United States v. Tchibassa, 762 F. Supp. 2d 3, 7 (D.D.C. 2011) (“Regardless of
how a pro se prisoner styles his motion, a court must review the motion based on its substance.”
(quoting United States v. Akers, 519 F. Supp. 2d 94, 95 (D.D.C. 2007))). The relief the defendant
seeks is an order vacating his sentence and immediately releasing him from incarceration based on
alleged errors by the trial court. Mot. to Vacate 12. “An attack on a prisoner's conviction or sentence
is tantamount to a § 2255 motion.” United States v. Zaia, Criminal No. 04-401 (RMC), 2014 WL
1273610, at *2 (D.D.C. Mar. 31, 2014) (quoting Akers, 519 F. Supp. 2d at 96). Courts have found
that it is appropriate to characterize claims under Rule 60(b) and the common law writs of audita

querela and coram nobts as second or successive § 2255 motions when defendants challenge the

-2-

validity of their conviction or sentence. See United States v. Wilson, 950 F. Supp. 2d 90, 94 (D.D.C.
2013) (purported Rule 60(b) challenge characterized as successive § 2255 petition when defendant
“present[s] a new claim for relief from the criminal judgment against him” (quoting Nugent v. United
States, 255 F. App’x 526 (DC. Cir. 2007))); Harris v. United States, 522 F. Supp. 2d 199, 200
(D.D.C. 2007) (audita querela “may not be used to circumvent the limitations of ﬁling § 2255
motions” (quoting In re Norris, No. 02-3 076, 2002 WL 31496608, at *1 (DC. Cir. Nov. 8, 2002»);
T renkler v. United States, 536 F .3d 85, 98 (lst Cir. 2008) (coram nobis “may not be used to
circumvent the clear congressional directive embodied in the ‘second or successive’ provisions of §
2255” (citation omitted)).2

Once the district court has adjudicated a defendant’s ﬁrst § 2255 motion, it lacks jurisdiction
to hear any “second or successive” § 2255 motion without certiﬁcation by a panel of the relevant
court of appeals. 28 U.S.C. § 2244(b)(3)(A) (“Before a second or successive application permitted by
this section is ﬁled in the district court, the applicant shall move in the appropriate court of appeals
for an order authorizing the district court to consider the application”); Harris, 522 F. Supp. 2d at
203 (ﬁnding the certiﬁcation requirement is jurisdictional). The Court may, “in the interest of
justice,” transfer Naranjo’s motion to the DC. Circuit for authorization to ﬁle a successive § 2255
motion. See 28 U.S.C. § 1631. However, the Court declines to do so in this case because Naranjo
fails to meet the standards for certiﬁcation. A petitioner seeking leave to ﬁle a successive § 2255
petition must show either (1) “new evidence . . . sufﬁcient to establish by clear and convincing

evidence that no reasonable factﬁnder would have found the movant guilty of the offense” or (2) “a

 

2 Naranjo cannot seek habeas relief under 28 U.S.C. § 2241 because he has not shown relief under

§ 2255 is “inadequate or ineffective.” 28 U.S.C. § 2255(6); see Hernandez-Pauturi v. Bureau of
Prisons, 343 U.S. App. DC. 51, 221 F.3d 196, 2000 WL 628223, at *1 (DC. Cir. Aug. 25, 2000)

(unpublished table decision) (“The § 2255 remedy is not inadequate or ineffective simply because §
2255 relief has already been denied. . . .” (citation omitted)).

-3-

new rule of constitutional law, made retroactive to cases on collateral review by the Supreme Court,

that was previously unavailable.” 28 U.S.C. § 2255(h). The defendant has shown neither.
Accordingly, the Motion to Vacate is dismissed. The defendant’s motions for production of

documents [ECF Nos. 598, 599] are denied as moot. The defendant’s Motion to Hear and Rule on

Motion to Vacate Judgment for Lack of Subject Matter Jurisdiction [ECF No. 601] is denied as moot.

An appropriate Order accompanies this opinion.

October 24, 2014